                       UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF PENNSYLVANIA

     KELVIN MONTERO,                        :

            Petitioner                      : CIVIL ACTION NO. 3:21-0725

      v.                                    :   (Judge Mannion)

     KEVIN KAUFFMAN, SUPT.,                 :

             Respondent                     :

                                    MEMORANDUM

I.         Background

           Petitioner, Kelvin Montero, an inmate confined at the State

Correctional Institution, Huntingdon, Pennsylvania, filed the instant petition

for writ of habeas corpus pursuant to 28 U.S.C. §2254. He challenges his

conviction and sentence imposed by the Philadelphia Court of Common

Pleas. (Doc. 1.) The filing fee has been paid. For the reasons outlined below,

the petition will be transferred to the United States District Court for the

Eastern District of Pennsylvania.



II.        Discussion

           In states with two or more federal judicial districts, a state prisoner may

file a habeas petition in one of two federal district courts: (1) the federal
judicial district where the prisoner is in custody; or (2) the federal judicial

district where the state court of conviction is located. 28 U.S.C. §2241(d).

Each of those districts have “jurisdiction to entertain the petition.” Id. Section

2241(d), however, also provides that a district court “in the exercise of its

discretion and in furtherance of justice,” may transfer a petitioner’s §2254

petition to “the district court for the district within which the State court was

held which convicted and sentenced [the petitioner].” 28 U.S.C. §2241(d).

Additionally, 28 U.S.C. §1404 vests a district court with the authority to

transfer any civil action, “for the convenience of the parties and witnesses, in

the interest of justice,” to any district where the action might have been

brought. 28 U.S.C. §1404(a). 1

      Since the amendment of that section, it has been the agreed practice

of the United States District Courts for the Eastern, Middle and Western

Districts of Pennsylvania, to transfer any habeas petitions filed by a petitioner

incarcerated in their respective districts to the district which includes the

county where the conviction was had. Petitioner is attacking the legality of a

conviction and sentence which were entered in the Court of Common Pleas



      1 Because habeas proceedings are generally considered civil in nature,
Hilton v. Braunskill, 481 U.S. 770, 776 (1987), the term “civil action” includes
habeas petitions. Parrott v Government of Virgin Islands, 230 F.3d 615, 683
(3d Cir. 2000).
                                        2
of Philadelphia County, which is located within the jurisdiction of the United

States District Court for the Eastern District of Pennsylvania. Fletcher v.

Rozum, 2008 WL 2609826 * 2 (E.D. Pa. 2008). The state trial court, as well

as any records, counsel, and other witnesses, are located within the Eastern

District of Pennsylvania. As such, it would be prudent to transfer this action

to that court.

             An appropriate order follows.




                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge

DATE: April 28, 2021
21-0725-01




                                               3
